Title: To John Adams from John Avery, Jr., 11 April 1805
From: Avery, John, Jr.
To: Adams, John



Sir
Boston April 11. 1805—

Agreeably to the Request of the Trustees of the Massachusetts Society for promoting Agriculture, I have the honor to inclose you their Vote, passed this day, for calling a meeting of the visitors of the Professorship of Natural History—The institution will be delivered to you by the Hoñble Mr. Quincy, as also the Subscribers to a fund for the establishment of Said Professorship, for your inspection.
I have the Honor to be, / Sir, with great Respect & esteem / Your Honor’s, Very Humle servt.

John Avery Secretary